DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 17-19, 22-29, and 32-36, are allowed under this Office action.

Allowable Subject Matter
Claims 17-19, 22-29, and 32-36, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 17-19, 22-29, and 32-36, were carefully reviewed and a search with regards to independent claims 17, 27, and 36 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 17-19, 22-29, and 32-36, specifically independent claims 17, 27, and 36, the prior art searched was found to neither anticipate nor suggest a system comprising: a virtual reality headset that has a forward-facing direction in a virtual world when a user wearing it on a head of the user while seated on a stationary bike is looking forward; a sensor for receiving steering input from the user, including a position change or movement of the virtual reality headset being worn by the user seated position on the stationary bike; one or more processors configured to perform operations comprising: receiving speed data from the stationary bike; receiving steering data from the sensor indicative of a steering direction deviation from the forward-facing direction; and synchronizing vestibular and visual senses of the user by determining a magnitude of turning the forward-facing direction responsive to receiving the steering data and responsive to the position change or movement of the virtual 
The most relevant arts searched, Radow, etc. (US 20090011907 A1), modified by Templema (US 20070072662 A1) and Campbell (US 5762612 A), teach that a system comprising: a virtual reality headset that has a forward-facing direction in a virtual world when a user wearing it while seated on a stationary bike is looking forward; a sensor for receiving steering input from the user, including a position change or movement of the virtual reality headset being worn by the user seated position on the stationary bike; one or more processors configured to perform operations comprising: receiving speed data from the stationary bike; receiving steering data from the sensor indicative of a steering direction deviation from the forward-facing direction; and synchronizing vestibular and visual senses of the user by determining a magnitude of turning the forward-facing direction responsive to receiving the steering data and responsive to the position change or movement of the virtual reality headset. However, Radow, modified by Templema and Campbell, does not teaches every claimed limitation, especially the claimed limitation of "synchronizing vestibular and visual senses of the user by determining a magnitude of turning the forward-facing direction responsive to receiving the steering data and responsive to the position change or movement of the virtual reality headset; wherein the position change comprises a lean of the head from an upright position, wherein a right lean is indicative of a right turn and wherein a left lean is indicative of a left turn; and wherein the right lean causes the right turn when the head of the user leans more than a threshold distance to a right side direction, and wherein the left lean causes the right turn when the head of the user leans more than the threshold distance to a left side direction” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612